Dunbar, C. J.
(dissenting). — I think the affidavit of merits filed in this case was entirely insufficient under all the authorities. Neither do I think, as is indicated by the majority opinion, that a defendant has any natural right to have the case tried, or the action brought, in the county where he resides. He has a right to have it tried there simply because the law gives him that right, when he complies with certain conditions which the law imposes, and he should be held to as strict a compliance with those conditions as with any other conditions imposed by the law. Not having complied with the requirements, the writ should, therefore, be denied.